RESOLUCIÓN
A la “Moción urgente en torno a Resolución de 8 de no-viembre de 2011, a los fin es que se elimine del récord la dúplica a oposiciones a alegato de las recurridas” que pre-sentó la Autoridad de Energía Eléctrica, “con lugar”. Me-diante Resolución de 8 de noviembre de 2011, este Tribunal denegó la solicitud de prórroga para presentar la “Dúplica a oposiciones a alegato de las recurridas”. Es evidente que si no se autorizó la presentación de ese escrito, procede desglosarlo del expediente. Este Tribunal no puede dejar de actuar en espera de un hecho incierto como sería una moción de reconsideración que no se ha presentado y que resulta tan imaginaria como la caverna mitológica de Pla-tón, donde la disidencia se ha refugiado. No podemos des-cargar nuestra función judicial fundamentándonos en pa-sajes inaplicables de obras filosóficas, sino en la realidad jurídica. Por consiguiente, procede que la dúplica no auto-rizada se desglose del expediente. Recalcamos que las par-tes ya han expuesto sus posiciones mediante múltiples es-critos y el caso está listo para resolverse. No se le ha coartado a nadie su derecho a expresarse y a tratar de persuadirnos de su postura.

Notifíquese inmediatamente a las partes por teléfono o fax, y por la vía ordinaria.

Lo acordó y ordena el Tribunal, y certifica la Secretaria del Tribunal Supremo. El Juez Presidente Señor Hernán-dez Denton proveería “no ha lugar”. La Juez Asociada Se-ñora Rodríguez Rodríguez emitió un voto particular disi-dente, al cual se unió la Jueza Asociada Señora Fiol Matta.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo